815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Gene BORGERT, Defendant-Appellee.
No. 86-1950.
United States Court of Appeals, Sixth Circuit.
March 31, 1987.

Before KENNEDY, RYAN and NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit. Plaintiff has filed two informal briefs in which he seeks an injunction, habeas corpus relief, declaratory judgment, appointment of counsel, transcript at government expense, and leave to proceed in forma pauperis.  Upon examination of the informal briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff initiated a civil rights complaint in the district court alleging that his due process rights were violated when he was placed in detention on January 16, 1986, without a written misconduct report or hearing.  Upon review of the record, it appears that there was a hostage situation in the kitchen area of the Huron Valley Men's Correctional Facility on January 15, 1986.  An officer ordered plaintiff to leave the area but he refused.  A misconduct report was prepared on January 15, 1986.  When the hostage situation ended on January 16, he was placed in detention and shortly thereafter moved to the Lenawee County Jail.  Five days later, he was returned to the Huron Valley Men's Correctional Facility and was given a copy of the January 15 misconduct report.  At a hearing held three days later, he was given 30 days administrative segregation.


3
Prison authorities are given broad discretion in managing prisons.  Procunier v. Martinez, 416 U.S. 396 (1974).  Prisoners may be moved or transferred to another institution without a due process hearing.  Meachum v. Fano, 427 U.S. 215, reh. denied, 429 U.S. 873 (1976).  The isolation of the plaintiff for a few hours before being moved to another institution was not a due process violation of a protected liberty interest.  In a prison emergency, an inmate's freedom and privileges may be suspended.  Whether such suspension violates the constitutional rights of the prisoner depends on the severity and length of time it is in effect.  Hoptowit v. Ray, 682 F.2d 1237 (9th Cir. 1982).  The hearing given to the plaintiff upon his return to the Huron Valley Men's Correctional Facility gave him all the due process rights to which he was entitled.  Wolff v. McDonnell, 418 U.S. 539 (1974).


4
It is ORDERED that the relief sought by the plaintiff be denied and the judgment of the district court affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.